       Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 1 of 23 Page ID #:4831
                                                 NOTE: CHANGES HAVE BEEN
                                                 MADE TO THIS DOCUMENT
                1                                See paragraph added at end of Section VIII.
                2
                3
                4
                5
                6
                7
                8
                9
               10                      UNITED STATES DISTRICT COURT
               11                     CENTRAL DISTRICT OF CALIFORNIA
               12
               13 WILLIAM MORRIS ENDEAVOR                   CASE NO. 2:19-cv-05465-AB-AFM
                  ENTERTAINMENT, LLC, et al.,
               14
                  Plaintiffs and Counterclaim-Defendants,   [REVISED PROPOSED]
               15                                           PROTECTIVE ORDER
                         v.                                 SUBMITTED PURSUANT TO
               16                                           COURT’S ORDER, ECF NO. 125
                  WRITERS GUILD OF AMERICA,
               17 WEST, INC., et al.,
               18 Defendants and Counterclaimants,
               19 and PATRICIA CARR, et al.,
               20 Counterclaimants.
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP

                                        [REVISED PROPOSED] PROTECTIVE ORDER
       Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 2 of 23 Page ID #:4832



                1         The Court having reviewed Plaintiffs and Counterclaim-Defendants’ United
                2 Talent Agency, LLC, Creative Artist Agency, LLC, and William Morris Endeavor
                3 Entertainment, LLC’s Motion for Entry of Protective Order in the above-titled
                4 action, and good cause appearing, IT IS HEREBY ORDERED as follows:
                5
                6 I.      A.     PURPOSES AND LIMITATIONS
                7         Discovery in this action is likely to involve production of confidential,
                8 proprietary or private information for which special protection from public
                9 disclosure and from use for any purpose other than prosecuting this litigation may
               10 be warranted. Additionally, because several parties in this case either (i) are direct
               11 industry competitors; (ii) are direct negotiating adversaries in the dispute giving
               12 rise to the subject matter of this lawsuit; (iii) directly negotiate with direct industry
               13 non-party competitors of parties to this lawsuit; or (iv) directly negotiate with
               14 direct industry non-party entities who contract with parties to this lawsuit,
               15 discovery is likely to yield material that stands to cause substantial economic harm
               16 to producing parties or to non-parties if disclosed beyond the limitations set forth
               17 here. Accordingly, the parties hereby stipulate to and petition the Court to enter
               18 the following Stipulated Protective Order. The parties acknowledge that this Order
               19 does not confer blanket protections on all disclosures or responses to discovery and
               20 that the protection it affords from public disclosure and use extends only to the
               21 limited information or items that are entitled to confidential treatment under the
               22 applicable legal principles.
               23         A.     GOOD CAUSE STATEMENT
               24         This action is likely to involve trade secrets, client lists and other valuable
               25 commercial, financial, and/or proprietary information for which special protection
               26 from public, and, in some cases, inter-party, disclosure and from use for any
               27 purpose other than prosecution of this action is warranted. Such confidential and
  Mitchell     28 proprietary materials and information consist of, among other things, confidential
Silberberg &
 Knupp LLP
                                                               2
                                           [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 3 of 23 Page ID #:4833



    1 business or financial information, information regarding confidential business
    2 practices, or other confidential information (including information implicating
    3 privacy rights of third parties), information otherwise generally unavailable to the
    4 public, or which may be privileged or otherwise protected from disclosure under
    5 state or federal statutes, court rules, case decisions, or common law.
    6         Accordingly, to expedite the flow of information, to facilitate the prompt
    7 resolution of disputes over confidentiality of discovery materials, to adequately
    8 protect information the parties are entitled to keep confidential, to ensure that the
    9 parties are permitted reasonable necessary uses of such material in preparation for
   10 and in the conduct of trial, to address their handling at the end of the litigation, and
   11 serve the ends of justice, a protective order for such information is justified in this
   12 matter. It is the intent of the parties that information will not be designated as
   13 confidential or for attorneys’ eyes only or for outside counsel’s eyes only for
   14 tactical reasons and that nothing be so designated without a good faith belief that it
   15 has been maintained in a confidential, non-public manner, and there is good cause
   16 why it should not be part of the public record of this case.
   17         B.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING
   18                UNDER SEAL
   19         The parties further acknowledge, as set forth in Section 12.3, below, that this
   20 Stipulated Protective Order does not entitle them to file confidential information
   21 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
   22 and the standards that will be applied when a party seeks permission from the court
   23 to file material under seal.
   24         There is a strong presumption that the public has a right of access to judicial
   25 proceedings and records in civil cases. In connection with non-dispositive motions,
   26 good cause must be shown to support a filing under seal. See Kamakana v. City
   27 and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
   28 Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
                                                  3
                               [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 4 of 23 Page ID #:4834



    1 Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
    2 orders require good cause showing), and a specific showing of good cause or
    3 compelling reasons with proper evidentiary support and legal justification, must be
    4 made with respect to Protected Material that a party seeks to file under seal. The
    5 parties’ mere designation of Disclosure or Discovery Material as
    6 CONFIDENTIAL or ATTORNEYS’ EYES ONLY or OUTSIDE COUNSEL’S
    7 EYES ONLY does not—without the submission of competent evidence by
    8 declaration, establishing that the material sought to be filed under seal qualifies as
    9 confidential, privileged, for attorneys’ eyes only, for outside counsel’s eyes only,
   10 or otherwise protectable—constitute good cause.
   11         Further, if a party requests sealing related to a dispositive motion or trial,
   12 then compelling reasons, not only good cause, for the sealing must be shown, and
   13 the relief sought shall be narrowly tailored to serve the specific interest to be
   14 protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   15 2010). For each item or type of information, document, or thing sought to be filed
   16 or introduced under seal in connection with a dispositive motion or trial, the party
   17 seeking protection must articulate compelling reasons, supported by specific facts
   18 and legal justification, for the requested sealing order. Again, competent evidence
   19 supporting the application to file documents under seal must be provided by
   20 declaration.
   21         Any document that is not confidential, privileged, for attorneys’ eyes only,
   22 for outside counsel’s eyes only, or otherwise protectable in its entirety will not be
   23 filed under seal if the confidential portions can be redacted. If documents can be
   24 redacted, then a redacted version for public viewing, omitting only the
   25 confidential, privileged, for attorneys’ eyes only, for outside counsel’s eyes only,
   26 or otherwise protectable portions of the document, shall be filed. Any application
   27 that seeks to file documents under seal in their entirety should include an
   28 explanation of why redaction is not feasible.
                                                   4
                               [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 5 of 23 Page ID #:4835



    1 II.     DEFINITIONS
    2         A.     “Action”: William Morris Endeavor Entertainment, LLC, et al.
    3 v. Writers Guild of America, West, Inc. et al., 2:19-cv-05465-AB-AFM
    4 (C.D. Cal.).
    5         B.     “Agencies”: the Plaintiffs and Counterclaim Defendants.
    6         C.     “Attorneys’ Eyes Only” or “AEO” Information or Items:
    7 information (regardless of how it is generated, stored or maintained) or
    8 tangible things that qualify as “Confidential Information” as defined below
    9 and whose disclosure additionally meets criteria set forth infra.
   10         D.     “Outside Counsel’s Eyes Only” or “OCEO” Information or
   11 Items: information (regardless of how it is generated, stored or maintained)
   12 or tangible things that qualify as “Confidential Information” as defined
   13 below and whose disclosure additionally meets criteria set forth infra.
   14         E.     “Challenging Party”: a Party or Non-Party that challenges the
   15 designation of information or items under this Order.
   16         F.     “CONFIDENTIAL” Information or Items: information
   17 (regardless of how it is generated, stored or maintained) or tangible things
   18 that qualify for protection under Federal Rule of Civil Procedure 26(c), and
   19 as specified above in the Good Cause Statement.
   20         G.     “Counsel”: Outside Counsel of Record and House Counsel (as
   21 well as their support staff).
   22         H.     [DELETED]
   23         I.     “Designating Party”: a Party or Non-Party that designates
   24 information or items that it produces in disclosures or in responses to
   25 discovery as “CONFIDENTIAL” and/or “AEO” and/or “OCEO.”
   26         J.     “Disclosure or Discovery Material”: all items or information,
   27 regardless of the medium or manner in which it is generated, stored, or
   28 maintained (including, among other things, testimony, transcripts, and
                                                 5
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 6 of 23 Page ID #:4836



    1 tangible things), that are produced or generated in disclosures or responses
    2 to discovery in this matter.
    3         K.    “Expert”: a person with specialized knowledge or experience
    4 in a matter pertinent to the litigation who has been retained by a Party or its
    5 counsel to serve as an expert witness or as a consultant in this Action.
    6 Expert is further deemed to include all employees of Expert’s firm who are
    7 assisting the Expert in this Action.
    8         L.    “Guilds”: Writers Guild of America, West and Writers Guild
    9 of America, East.
   10         M.    “House Counsel: attorneys who are employees of a party to
   11 this Action or who serve (or have served) as General Counsel to a party to
   12 this Action. House Counsel does not include Outside Counsel of Record or
   13 any other outside counsel, so long as such counsel has not, or does not, serve
   14 as General Counsel to a party to this Action.
   15         N.    “Non-Party”: any natural person, partnership, corporation,
   16 association or other legal entity not named as a Party to this action.
   17         O.    “Outside Counsel of Record”: attorneys who are not
   18 employees of a party to this Action but are retained to represent or advise a
   19 party to this Action and have appeared in this Action on behalf of that party
   20 or are affiliated with a law firm that has appeared on behalf of that party, and
   21 includes support staff with the exception of anyone who qualifies as House
   22 Counsel.
   23         P.    “Party”: any party to this Action, including all of its officers,
   24 directors, employees, consultants, retained experts, and Outside Counsel of
   25 Record (and their support staffs).
   26         Q.    “Producing Party”: a Party or Non-Party that produces
   27 Disclosure or Discovery Material in this Action.
   28
                                                 6
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 7 of 23 Page ID #:4837



    1         R.    “Professional Vendors”: persons or entities that provide
    2 litigation support services (e.g., photocopying, videotaping, translating,
    3 preparing exhibits or demonstrations, and organizing, storing, or retrieving
    4 data in any form or medium) and their employees and subcontractors.
    5         S.    “Protected Material”: any Disclosure or Discovery Material
    6 that is designated as “CONFIDENTIAL” and/or “AEO” and/or “OCEO.”
    7         T.    “Receiving Party”: a Party that receives Disclosure or
    8 Discovery Material from a Producing Party.
    9 III.    DEFINITION OF AEO INFORMATION AND OCEO
   10         INFORMATION
   11         AEO Information. AEO Information is information (regardless of how it is
   12 generated, stored or maintained) or tangible things that qualify as “Confidential
   13 Information” as defined above and whose disclosure to anyone other than Counsel
   14 has a substantial possibility of compromising and/or jeopardizing any of the
   15 following: (i) the Producing Party’s competitive business interests; (ii) Producing
   16 Party’s negotiating position or ability to formulate and implement a future
   17 negotiation strategy with respect to any of the Receiving Parties in this case, any
   18 non-party competitors, or any non-party Studios; or (iii) the competitive or privacy
   19 interests of the clients or members of any Party in this case.
   20         For the avoidance of doubt, any information designated as AEO must meet
   21 the threshold “substantial possibility” standard above.
   22         OCEO Information. OCEO Information is information (regardless of how
   23 it is generated, stored or maintained) or tangible things that qualify as
   24 “Confidential Information” as defined above and which is particularly sensitive
   25 and whose disclosure to anyone other than Outside Counsel is highly likely to
   26 compromise and/or jeopardize any of the following: (i) the Producing Party’s
   27 competitive business interests; (ii) the Producing Party’s negotiating position or
   28 ability to formulate and implement a future negotiation strategy with respect to any
                                                 7
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 8 of 23 Page ID #:4838



    1 of the Receiving Parties in this case, any non-party competitors, or any non-party
    2 Studios; or (iii) the competitive or privacy interests of the clients or members of
    3 any Party in this case..
    4         For the avoidance of doubt, any information designated as OCEO must meet
    5 the threshold “high likelihood” standard above.
    6         In addition, as to the Agencies, and subject to the threshold “high
    7 likelihood” standard, the material to be designated as OCEO may include but is not
    8 limited to the categories below. For the avoidance of doubt, by enumerating the
    9 categories below, the Agencies do not take the position that each document that
   10 falls within one of the categories below would warrant an OCEO designation:
   11     1. Documents reflecting an Agency’s negotiating strategy or positions
   12         with respect to the Guilds in the subject matter of this lawsuit;
   13     2. Business or proprietary information that is not publicly known and
   14         that, if disclosed to anyone other than Outside Counsel, would either
   15         confer a competitive advantage or cause substantial harm to an
   16         Agency’s clients.
   17     3. Catchall Provision: Should any Agency seek to classify as OCEO
   18         greater than 25 documents that do not fit in the categories above, the
   19         Agency will notify the Guilds at least 1 week in advance of
   20         production with a good-faith description of the nature of the
   21         documents and the basis for OCEO designation.
   22     In addition, as to the Guilds, and subject to the threshold “high likelihood”
   23 standard, the material to be designated as OCEO may include but is not limited to:
   24     1. Documents reflecting a Guild’s negotiating strategy or positions with
   25         respect to the Agencies in the subject matter of this lawsuit;
   26     2. Catchall Provision: Should a Guild seek to classify as OCEO greater
   27         than 25 documents that do not fit in the categories above, to the extent
   28         practicable, the Guild will notify the Agencies at least 1 week in

                                                  8
                                 [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 9 of 23 Page ID #:4839



    1         advance of production with a good-faith description of the nature of
    2         the documents and the basis for OCEO designation.
    3 IV.     SCOPE
    4         The protections conferred by this Stipulation and Order cover not only
    5 Protected Material (as defined above), but also (1) any information copied or
    6 extracted from Protected Material; (2) all copies, excerpts, summaries, or
    7 compilations of Protected Material; and (3) any testimony, conversations, or
    8 presentations by Parties or their Counsel that might reveal Protected Material.
    9         Any use of Protected Material at trial shall be governed by the orders of the
   10 trial judge. This Order does not govern the use of Protected Material at trial.
   11 V.      DURATION
   12         Even after final disposition of this litigation, the confidentiality and non-
   13 disclosure obligations imposed by this Order shall remain in effect until a
   14 Designating Party agrees otherwise in writing or a court order otherwise directs.
   15 Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   16 defenses in this Action, with or without prejudice; and (2) final judgment herein
   17 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
   18 reviews of this Action, including the time limits for filing any motions or
   19 applications for extension of time pursuant to applicable law.
   20 VI.     DESIGNATING PROTECTED MATERIAL
   21         A.    Exercise of Restraint and Care in Designating Material for
   22 Protection. Each Party or Non-Party that designates information or items
   23 for protection under this Order must take care to limit any such designation
   24 to specific material that qualifies under the appropriate standards. The
   25 Designating Party must designate for protection only those parts of material,
   26 documents, items or oral or written communications that qualify so that
   27 other portions of the material, documents, items or communications for
   28
                                                  9
                               [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 10 of 23 Page ID #:4840



    1 which protection is not warranted are not swept unjustifiably within the
    2 ambit of this Order.
    3         Mass, indiscriminate or routinized designations are prohibited. Designations
    4 that are shown to be clearly unjustified or that have been made for an improper
    5 purpose (e.g., to unnecessarily encumber the case development process or to
    6 impose unnecessary expenses and burdens on other parties) may expose the
    7 Designating Party to sanctions. The Parties further agree to the redaction protocol
    8 set forth infra.
    9         If it comes to a Designating Party’s attention that information or items that it
   10 designated for protection do not qualify for protection, that Designating Party must
   11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   12         B.    Manner and Timing of Designations. Except as otherwise
   13 provided in this Order (see, e.g., second paragraph of section 5.2(a) below),
   14 or as otherwise stipulated or ordered, Disclosure or Discovery Material that
   15 qualifies for protection under this Order must be clearly so designated before
   16 the material is disclosed or produced.
   17         Designation in conformity with this Order requires:
   18               1.     for information in documentary form (e.g., paper or
   19 electronic documents, including written discovery responses such as
   20 interrogatory responses or requests for admissions, but excluding transcripts
   21 of depositions or other pretrial or trial proceedings), that the Producing Party
   22 affix at a minimum, the legend “CONFIDENTIAL” and/or “AEO” and/or
   23 “OCEO” (hereinafter “CONFIDENTIAL legend” and “AEO Legend” and
   24 “OCEO Legend”), to each page that contains protected material. If only a
   25 portion of the material on a page qualifies for protection, the Producing
   26 Party also must clearly identify the protected portion(s) (e.g., by making
   27 appropriate markings in the margins).
   28
                                                 10
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 11 of 23 Page ID #:4841



    1         A Party or Non-Party that makes original documents available for inspection
    2 need not designate them for protection until after the inspecting Party has indicated
    3 which documents it would like copied and produced. During the inspection and
    4 before the designation, all of the material made available for inspection shall be
    5 deemed “CONFIDENTIAL” and/or “AEO” and/or “OCEO” as necessary. After
    6 the inspecting Party has identified the documents it wants copied and produced, the
    7 Producing Party must determine which documents, or portions thereof, qualify for
    8 protection under this Order. Then, before producing the specified documents, the
    9 Producing Party must affix the “CONFIDENTIAL legend” and/or the “AEO
   10 Legend” and/or the “OCEO Legend” to each page that contains Protected Material.
   11 If only a portion of the material on a page qualifies for protection, the Producing
   12 Party also must clearly identify the protected portion(s) (e.g., by making
   13 appropriate markings in the margins).
   14               2.     for testimony given in depositions, that the Designating
   15 Party identify the Disclosure or Discovery Material on the record or in
   16 writing, before the end of the applicable time period for the deponent to
   17 review the transcript and make any changes. Before the close of a
   18 deposition, a Party may provisionally designate particular Disclosure or
   19 Discovery Material CONFIDENTIAL and/or AEO and/or OCEO, and the
   20 Disclosure or Discovery Material shall provisionally be so deemed, pending
   21 the Designating Party’s review of the deposition transcript within any
   22 applicable time period for review.
   23               3.     for information produced in some form other than
   24 documentary and for any other tangible items, that the Producing Party affix
   25 in a prominent place on the exterior of the container or containers in which
   26 the information is stored the legend “CONFIDENTIAL” and/or “AEO”
   27 and/or “OCEO.” If only a portion or portions of the information warrants
   28
                                                11
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 12 of 23 Page ID #:4842



    1 protection, the Producing Party, to the extent practicable, shall identify the
    2 protected portion(s).
    3         C.    Inadvertent Failures to Designate. If timely corrected, an
    4 inadvertent failure to designate qualified information or items does not,
    5 standing alone, waive the Designating Party’s right to secure protection
    6 under this Order for such material. Any correction and notice of such
    7 correction shall be made in writing, accompanied by substitute copies of
    8 each item of Disclosure or Discovery Material, appropriately designated.
    9 Upon timely correction of a designation, the Receiving Party must make
   10 reasonable efforts to assure that the material is treated in accordance with the
   11 provisions of this Order.
   12 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   13         A.    Timing of Challenges. Any Party may challenge a designation
   14 of confidentiality or AEO or OCEO at any time that is consistent with the
   15 Court’s Scheduling Order.
   16         B.    Meet and Confer. The Challenging Party shall initiate the
   17 dispute resolution process under Local Rule 37-1 et seq.
   18         C.    Joint Stipulation. Any challenge submitted to the Court shall
   19 be via a joint stipulation pursuant to Local Rule 37-2.
   20         D.    The burden of persuasion in any such challenge proceeding
   21 shall be on the Designating Party. Frivolous challenges, and those made for
   22 an improper purpose (e.g., to harass or impose unnecessary expenses and
   23 burdens on other parties) may expose the Challenging Party to sanctions.
   24 Unless the Designating Party has waived or withdrawn the confidentiality or
   25 AEO or OCEO designation, all parties shall continue to afford the material
   26 in question the level of protection to which it is entitled under the Producing
   27 Party’s designation until the Court rules on the challenge.
   28
                                                 12
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 13 of 23 Page ID #:4843



    1 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
    2         A.    Basic Principles. A Receiving Party may use Protected
    3 Material that is disclosed or produced by another Party or by a Non-Party in
    4 connection with this Action only for prosecuting, defending or attempting to
    5 settle this Action. Such Protected Material may be disclosed only to the
    6 categories of persons and under the conditions described in this Order. When
    7 the Action has been terminated, a Receiving Party must comply with the
    8 provisions of section 13 below (FINAL DISPOSITION).
    9         Protected Material must be stored and maintained by a Receiving Party at a
   10 location and in a secure manner that ensures that access is limited to the persons
   11 authorized under this Order.
   12         B.    Disclosure of “CONFIDENTIAL” Information or Items.
   13 Unless otherwise ordered by the court or permitted in writing by the
   14 Designating Party, a Receiving Party may disclose any information or item
   15 designated “CONFIDENTIAL” only to:
   16               1.     the Receiving Party’s Outside Counsel of Record in this
   17 Action, as well as employees of said Outside Counsel of Record to whom it
   18 is reasonably necessary to disclose the information for this Action;
   19               2.     the officers, directors, and employees (including House
   20 Counsel) of the Receiving Party to whom disclosure is reasonably necessary
   21 for this Action;
   22               3.     Experts (as defined in this Order) of the Receiving Party
   23 to whom disclosure is reasonably necessary for this Action and who have
   24 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25               4.     the court and its personnel;
   26               5.     court reporters and their staff;
   27               6.     professional jury or trial consultants, mock jurors, and
   28 Professional Vendors to whom disclosure is reasonably necessary for this
                                                 13
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 14 of 23 Page ID #:4844



    1 Action and who have signed the “Acknowledgment and Agreement to Be
    2 Bound” (Exhibit A);
    3                7.    the author or recipient of a document containing the
    4 information or a custodian or other person who otherwise possessed or knew
    5 the information;
    6                8.    during their depositions, witnesses, and attorneys for
    7 witnesses, in the Action to whom disclosure is reasonably necessary
    8 provided: (1) the deposing party requests that the witness sign the form
    9 attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any
   10 confidential or AEO or OCEO information unless they sign the
   11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
   12 otherwise agreed by the Designating Party or ordered by the court. Pages of
   13 transcribed deposition testimony or exhibits to depositions that reveal
   14 Protected Material may be separately bound by the court reporter and may
   15 not be disclosed to anyone except as permitted under this Stipulated
   16 Protective Order; and
   17                9.    any mediator or settlement officer, and their supporting
   18 personnel, mutually agreed upon by any of the parties engaged in settlement
   19 discussions.
   20         C.     Disclosure of “AEO” Information or Items. Unless otherwise
   21 ordered by the court or permitted in writing by the Designating Party, a
   22 Receiving Party shall treat AEO Information or Items as CONFIDENTIAL
   23 Information or Items subject to the restrictions set forth in Paragraph 8.2.
   24 Receiving Agency (through its Outside Counsel of Record ONLY) may
   25 disclose any information or item designated “AEO” only to:
   26                1.    the Receiving Party’s Outside Counsel of Record in this
   27 Action, as well as employees of said Outside Counsel of Record to whom it
   28 is reasonably necessary to disclose the information for this Action;
                                                14
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 15 of 23 Page ID #:4845



    1               2.    the Receiving Party’s House Counsel to whom disclosure
    2 is reasonably necessary for this Action;
    3               3.    Experts (as defined in this Order) of the Receiving Party
    4 to whom disclosure is reasonably necessary for this Action and who have
    5 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    6               4.    the court and its personnel;
    7               5.    court reporters and their staff;
    8               6.    professional jury or trial consultants, mock jurors, and
    9 Professional Vendors to whom disclosure is reasonably necessary for this
   10 Action and who have signed the “Acknowledgment and Agreement to Be
   11 Bound” (Exhibit A);
   12               7.    the author or recipient of a document containing the
   13 information or a custodian or other person who otherwise possessed or knew
   14 the information;
   15               8.    during their depositions, witnesses, and attorneys for
   16 witnesses, in the Action to whom disclosure is necessary provided: (1) the
   17 deposing party informs the Designating Party that the AEO Information or
   18 Items will be disclosed to the witness, and the deposing party requests that
   19 the witness sign the form attached as Exhibit 1 hereto; and (2) witnesses, and
   20 attorneys for witnesses, will not be permitted to keep any confidential or
   21 AEO or OCEO information unless they sign the “Acknowledgment and
   22 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
   23 Designating Party or ordered by the court. Pages of transcribed deposition
   24 testimony or exhibits to depositions that reveal Protected Material may be
   25 separately bound by the court reporter and may not be disclosed to anyone
   26 except as permitted under this Stipulated Protective Order; and
   27
   28
                                                 15
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 16 of 23 Page ID #:4846



    1                9.   any mediator or settlement officer, and their supporting
    2 personnel, mutually agreed upon by any of the parties engaged in settlement
    3 discussions.
    4         D.     Disclosure of “OCEO” Information or Items. Unless
    5 otherwise ordered by the court or permitted in writing by the Designating
    6 Party, a Receiving Party (through its Outside Counsel of Record only) may
    7 disclose any information or item designated “OCEO” only to:
    8                1.   the Receiving Party’s Outside Counsel of Record in this
    9 Action, as well as employees of said Outside Counsel of Record to whom it
   10 is reasonably necessary to disclose the information for this Action;
   11                2.   Experts (as defined in this Order) of the Receiving Party
   12 to whom disclosure is reasonably necessary for this Action and who have
   13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14                3.   the court and its personnel;
   15                4.   court reporters and their staff;
   16                5.   professional jury or trial consultants, mock jurors, and
   17 Professional Vendors to whom disclosure is reasonably necessary for this
   18 Action and who have signed the “Acknowledgment and Agreement to Be
   19 Bound” (Exhibit A);
   20                6.   the author or recipient of a document containing the
   21 information or a custodian or other person who otherwise possessed or knew
   22 the information;
   23                7.   during their depositions, witnesses, and attorneys for
   24 witnesses, in the Action to whom disclosure is necessary provided: (1) the
   25 deposing party informs the Designating Party that the OCEO Information or
   26 Items will be disclosed to the witness, and the deposing party requests that
   27 the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
   28 be permitted to keep any confidential, AEO or OCEO information unless
                                                16
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 17 of 23 Page ID #:4847



    1 they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
    2 unless otherwise agreed by the Designating Party or ordered by the court.
    3 Pages of transcribed deposition testimony or exhibits to depositions that
    4 reveal Protected Material may be separately bound by the court reporter and
    5 may not be disclosed to anyone except as permitted under this Stipulated
    6 Protective Order; and
    7                8.   any mediator or settlement officer, and their supporting
    8 personnel, mutually agreed upon by any of the parties engaged in settlement
    9 discussions.
   10
   11 Provided, however, that notwithstanding any language or provision in this
   12 Protective Order, the Court has not yet resolved the issue whether Anthony Segal
   13 and Ann Burdick can have access to OCEO documents, information or items. That
   14 issue may be addressed by the Court in the future as set out in the Court’s June 24,
   15 2020 order (ECF No. 125). Until that issue is resolved either by agreement
   16 between the parties or by further order of the Court, Mr. Segal and Ms. Burdick
   17 shall not have access to OCEO documents, information or items produced by
   18 Plaintiffs.
   19
   20 IX.     PROCEDURES REGARDING PRODUCTION OF REDACTED
   21         VERSIONS OF PROTECTED MATERIAL
   22         Personally Identifiable Information (“PII”). The Parties are permitted to
   23 redact personally identifiable information from any document produced. PII
   24 includes, but is not limited to, Social Security numbers, driver’s license numbers,
   25 bank account numbers, passport numbers, phone numbers, email addresses, and
   26 other highly sensitive personal information.
   27         Procedure Regarding Production of Alternate Versions of AEO/OCEO
   28 Material. Following production of Protected Material, and at the request of the
                                                17
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 18 of 23 Page ID #:4848



    1 Receiving Party, the Parties agree to meet and confer in good faith to determine if
    2 the Producing Party shall produce additional versions of the Protected Material
    3 with AEO or OCEO portions redacted, so as to facilitate review of the nonredacted
    4 portions by (as appropriate) additional personnel of the Receiving Party otherwise
    5 not permitted to review such material under the AEO or OCEO restrictions set
    6 forth above.
    7         In requesting production of redacted versions, mass, indiscriminate or
    8 routinized requests are prohibited. Frivolous requests that are shown to be clearly
    9 unjustified or that have been made for an improper purpose (e.g., to unnecessarily
   10 encumber the case development process or to impose unnecessary expenses and
   11 burdens on other parties) may expose the requesting Party to sanctions.
   12 X.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
   13         PRODUCED IN OTHER LITIGATION
   14         If a Party is served with a subpoena or a court order issued in other litigation
   15 that compels disclosure of any information or items designated in this Action as
   16 “CONFIDENTIAL” and/or “AEO” and/or “OCEO,” that Party must:
   17                1.    promptly notify in writing the Designating Party. Such
   18 notification shall include a copy of the subpoena or court order;
   19                2.    promptly notify in writing the party who caused the
   20 subpoena or order to issue in the other litigation that some or all of the
   21 material covered by the subpoena or order is subject to this Protective Order.
   22 Such notification shall include a copy of this Stipulated Protective Order;
   23 and
   24                3.    cooperate with respect to all reasonable procedures
   25 sought to be pursued by the Designating Party whose Protected Material
   26 may be affected.
   27         If the Designating Party timely seeks a protective order, the Party served
   28 with the subpoena or court order shall not produce any information designated in
                                                 18
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 19 of 23 Page ID #:4849



    1 this action as “CONFIDENTIAL” and/or “AEO” and/or “OCEO” before a
    2 determination by the court from which the subpoena or order issued, unless the
    3 Party has obtained the Designating Party’s permission. The Designating Party shall
    4 bear the burden and expense of seeking protection in that court of its confidential
    5 material and nothing in these provisions should be construed as authorizing or
    6 encouraging a Receiving Party in this Action to disobey a lawful directive from
    7 another court.
    8 XI.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    9         PRODUCED IN THIS LITIGATION
   10                1.    The terms of this Order are applicable to information
   11 produced by a Non-Party in this Action and designated as
   12 “CONFIDENTIAL” and/or “AEO” and/or “OCEO.” Such information
   13 produced by Non-Parties in connection with this litigation is protected by the
   14 remedies and relief provided by this Order. Nothing in these provisions
   15 should be construed as prohibiting a Non-Party from seeking additional
   16 protections.
   17                2.    In the event that a Party is required, by a valid discovery
   18 request, to produce a Non-Party’s confidential information in its possession,
   19 and the Party is subject to an agreement with the Non-Party not to produce
   20 the Non-Party’s confidential information, then the Party shall:
   21                      a.     promptly notify in writing the Requesting Party
   22 and the Non-Party that some or all of the information requested is subject to
   23 a confidentiality agreement with a Non-Party;
   24                      b.     promptly provide the Non-Party with a copy of the
   25 Stipulated Protective Order in this Action, the relevant discovery request(s),
   26 and a reasonably specific description of the information requested; and
   27                      c.     make the information requested available for
   28 inspection by the Non-Party, if requested.
                                                 19
                                [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 20 of 23 Page ID #:4850



    1                3.    If the Non-Party fails to seek a protective order from this
    2 court within 14 days of receiving the notice and accompanying information,
    3 the Receiving Party may produce the Non-Party’s confidential information
    4 responsive to the discovery request. If the Non-Party timely seeks a
    5 protective order, the Receiving Party shall not produce any information in its
    6 possession or control that is subject to the confidentiality agreement with the
    7 Non-Party before a determination by the court. Absent a court order to the
    8 contrary, the Non-Party shall bear the burden and expense of seeking
    9 protection in this court of its Protected Material.
   10 XII. UNAUTHORIZED DISCLOSURE OF PROTECTED
   11         MATERIAL
   12         If a Receiving Party learns that, by inadvertence or otherwise, it has
   13 disclosed Protected Material to any person or in any circumstance not authorized
   14 under this Stipulated Protective Order, the Receiving Party must immediately
   15 (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use
   16 its best efforts to retrieve all unauthorized copies of the Protected Material,
   17 (c) inform the person or persons to whom unauthorized disclosures were made of
   18 all the terms of this Order, and (d) request such person or persons to execute the
   19 “Acknowledgment and Agreement to Be Bound” that is attached hereto as
   20 Exhibit A.
   21 XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR
   22         OTHERWISE PROTECTED MATERIAL
   23         When a Producing Party gives notice to Receiving Parties that certain
   24 inadvertently produced material is subject to a claim of privilege or other
   25 protection, the obligations of the Receiving Parties are those set forth in Federal
   26 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   27 whatever procedure may be established in an e-discovery order that provides for
   28 production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                 20
                               [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 21 of 23 Page ID #:4851



    1 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    2 of a communication or information covered by the attorney-client privilege or
    3 work product protection, the parties may incorporate their agreement in the
    4 stipulated protective order submitted to the court.
    5 XIV. MISCELLANEOUS
    6         A.     Right to Further Relief. Nothing in this Order abridges the
    7 right of any person to seek its modification by the Court in the future.
    8         B.     Right to Assert Other Objections. By stipulating to the entry
    9 of this Protective Order, no Party waives any right it otherwise would have
   10 to object to disclosing or producing any information or item on any ground
   11 not addressed in this Stipulated Protective Order. Similarly, no Party waives
   12 any right to object on any ground to use in evidence of any of the material
   13 covered by this Protective Order.
   14         C.     Filing Protected Material. A Party that seeks to file under seal
   15 any Protected Material must comply with Local Civil Rule 79-5. Protected
   16 Material may only be filed under seal pursuant to a court order authorizing
   17 the sealing of the specific Protected Material at issue. If a Party’s request to
   18 file Protected Material under seal is denied by the court, then the Receiving
   19 Party may file the information in the public record unless otherwise
   20 instructed by the court.
   21 XV. FINAL DISPOSITION
   22         After the final disposition of this Action, as defined in paragraph 4, within
   23 60 days of a written request by the Designating Party, each Receiving Party must
   24 return all Protected Material to the Producing Party or destroy such material. As
   25 used in this subdivision, “all Protected Material” includes all copies, abstracts,
   26 compilations, summaries, and any other format reproducing or capturing any of the
   27 Protected Material. Whether the Protected Material is returned or destroyed, the
   28 Receiving Party must submit a written certification to the Producing Party (and, if
                                                 21
                               [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 22 of 23 Page ID #:4852



    1 not the same person or entity, to the Designating Party) by the 60 day deadline that
    2 (1) identifies (by category, where appropriate) all the Protected Material that was
    3 returned or destroyed and (2) affirms that the Receiving Party has not retained any
    4 copies, abstracts, compilations, summaries or any other format reproducing or
    5 capturing any of the Protected Material. Notwithstanding this provision, Counsel
    6 are entitled to retain an archival copy of all pleadings, motion papers, trial,
    7 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
    8 and trial exhibits, expert reports, attorney work product, and consultant and expert
    9 work product, even if such materials contain Protected Material. Any such archival
   10 copies that contain or constitute Protected Material remain subject to this
   11 Protective Order as set forth in Section 4 (DURATION).
   12 XVI. VIOLATION
   13         Any violation of this Order may be punished by appropriate measures
   14 including, without limitation, contempt proceedings and/or monetary sanctions.
   15
   16 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   17
   18 DATED: 6/26/2020
   19                                          HON. ALEXANDER F. MacKINNON
   20                                          United States Magistrate Judge
   21
   22
   23
   24
   25
   26
   27
   28
                                                 22
                              [REVISED PROPOSED] PROTECTIVE ORDER
Case 2:19-cv-05465-AB-AFM Document 128 Filed 06/26/20 Page 23 of 23 Page ID #:4853



    1                                       EXHIBIT A
    2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I, _________________________ [print or type full name], of _________________
    4 [print or type full address], declare under penalty of perjury that I have read in its
    5 entirety and understand the Stipulated Protective Order that was issued by the
    6 United States District Court for the Central District of California on [date] in the
    7 case of ___________ [insert formal name of the case and the number and
    8 initials assigned to it by the court]. I agree to comply with and to be bound by all
    9 the terms of this Stipulated Protective Order and I understand and acknowledge
   10 that failure to so comply could expose me to sanctions and punishment in the
   11 nature of contempt. I solemnly promise that I will not disclose in any manner any
   12 information or item that is subject to this Stipulated Protective Order to any person
   13 or entity except in strict compliance with the provisions of this Order. I further
   14 agree to submit to the jurisdiction of the United States District Court for the
   15 Central District of California for enforcing the terms of this Stipulated Protective
   16 Order, even if such enforcement proceedings occur after termination of this action.
   17 I hereby appoint __________________________ [print or type full name] of
   18 ___________________________ [print or type full address and telephone number]
   19 as my California agent for service of process in connection with this action or any
   20 proceedings related to enforcement of this Stipulated Protective Order.
   21 Date: ______________________________________
   22
   23 City and State where sworn and signed: _________________________________
   24
   25 Printed name: _______________________________
   26
   27 Signature: _________________________________
   28
                                                 23
                               [REVISED PROPOSED] PROTECTIVE ORDER
